DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 are currently under examination. Claims 11-22 are withdrawn from consideration. Claims 23-25 have been cancelled. Claims 1-10 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
Previous Grounds of Rejection
In the light of the amendments, claim objection is cancelled.

In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-10 and 23-25 is withdrawn. Among them, claims 23-25 have been cancelled.
Regarding claims 1-2, 4-10 and 23-25, in the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being unpatentable over Maurer et al. (US 2014/0081044 A1) is amended as set forth below. Among them, claims 23-25 have been cancelled.
Regarding claim 3, in the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over Maurer et al. as applied to claim 1 above, and as evidenced by Oh et al. (international Journal of Hydrogen Energy, 42, 2017, 1027-1035) is amended as set forth below.
Amended & New Grounds of Rejection
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claim 5 contains subject matter of “Zn-VNU93 is characterized by a crystal dimension specified as 41.1456A angstroms…” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 6 contains subject matter of “Zn-VNU93 is characterized by a plurality of mesopores, each having a diameter of 22.6 angstroms” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 7 contains subject matter of “Zn-VNU93 is characterized by characterized by a density of 0.7785g/cm3” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claim 9 contains subject matter of “said Zn- VNU93 is characterized by a capacity to act as a catalyst in a carbon dioxide (C02) conversion process to styrene carbonate and styrene” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 10 contains subject matter of “said Zn- VNU93 is characterized by a conversion rate of 74% in said carbon dioxide (C02) conversion process” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a), for the reasons set forth above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “said Zn- VNU93 is characterized by a crystal dimension specified as 41.1456A 6 angstroms (À). and c as 5,5642A 6 angstroms (À).and a unit cell volume of 8,157.8336 À3 ” are unclear and confused (emphasis added). Appropriated corrections are required.
The period “.” or “3” after the words “angstroms (À)” should be removed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maurer et al. (US 2014/0081044 A1).
The Office requested that Applicant elected a single disclosed species or a single grouping of patentably indistinct specie of 1) one specific metal-organic Framework (MOF) with specific structure, diameter, cell volume, void volume, total volume, and 2) one specific metal ion bonded to one specific organic linking ligand on 07/25/2020.
Applicant elected groupings of patentably indistinct species Zn-MOF on 9/18/2020. Zn-VNU93 recited in the instant claims 1-10 is considered one of patentably indistinct species of Zn-MOF.
Regarding claim 1, Maurer et al. teach Zn-MOF comprising metal(s) selected from Mg2+ and Zn2+ bonded with an organic linking ligand formula (I) having the structure as shown below ([0021], [0048] and [0060]-[0064]):

    PNG
    media_image1.png
    113
    366
    media_image1.png
    Greyscale


The surface of the MOF is 2500-3000 m2/g (BET) ([0066]) which encompasses the instant claimed range of 2,790 m2/g.
In this case, the examiner found Zn-MOF species in the prior art of Maurer et al., it is used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species including Zn-VNU93 as per applicant claim 1. 
A product-by-process limitation of “said Zn-VNU93 is manufactured by a process comprising the steps of…” recited in claim 1 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Although Maurer et al. do not specific disclose MOF’s physical properties including pore volume and adsorbing CO2 as per applicant claim 1, since the reference 3/g, adsorb CO2 39.4 cm3/g, etc.) would inherent as set forth in MPEP 2112.01(II).[1] 
Regarding claims 2-4, a product-by-process limitation of “wherein said process for synthesizing said linking ligand to bond with said Zn ion (Zn2+)…” of claims 2 and “…obtained by said  process further comprising the following steps…” of 2 is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claims 5-10, as discussed above, since the reference of Maurer et al. teach all of the claimed and elected Zn-MOF, the physical properties of the resulting Zn-2, capacity to act as a catalyst in a carbon dioxide conversion process to styrene carbonate and styrene, conversion rate of 74%, etc.) would inherent as set forth in MPEP 2112.01(II).[1] 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 06/04/2021 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants stated these instant claims recite the physical characteristics of VNU-93 (more particularly Zn-VNU93) measured from the laboratory of Vietnam National University (VNU) (Remarks, page 20).
The Office respectfully submits, there is no phrase of “Zn-VNU93” recited in the instant Specification. It is unclear the difference between “Zn-VNU93” and “Zn-VNU-93”. 
Attempts were made to contact Phuong Thi Kieu Nguyen (84932769214, 84907433518 and 84797907700). The phone calls cannot go through.
The Examiner invites Applicants to set up a phone interview to discuss the above office action. 


In the instant application, the recited Zn-MOF as claimed and Maurer's linkers (GS) do not have the same chemical composition and properties. 
The claimed Zn-MOF is manufactured by a process that gave its own properties and chemical composition not described by Maurer. 
In the present invention, the claimed Zn-VNU93 is a different chemical composition with different chemical properties and different structure, which are not one of the Maurer's infinite combinations of MOFs (Remarks, pages 21-25). 
The Office respectfully disagree. Applicant elected a group of patentably indistinct species of MOF containing Zn ion, not a single Zn-VNU-93.
The Office requested that Applicant elected a single disclosed species or a single grouping of patentably indistinct specie of 1) one specific metal-organic Framework (MOF) with specific structure, diameter, cell volume, void volume, total volume, and 2) one specific metal ion bonded to one specific organic linking ligand on 07/25/2020.
Applicant elected groupings of patentably indistinct species Zn-MOF on 9/18/2020. Zn-VNU93 recited in the instant claims 1-10 is considered one of patentably indistinct species of Zn-MOF.
Maurer et al. teach Zn-MOF comprising metal(s) selected from Mg2+ and Zn2+ bonded with an organic linking ligand formula (I) having the structure as shown below ([0021], [0048] and [0060]-[0064]):

    PNG
    media_image1.png
    113
    366
    media_image1.png
    Greyscale

As we see above, the ligand having the formula (I) taught by Maurer et al. corresponds to the instant claimed organic linking ligand.
The surface of the MOF is 2500-3000 m2/g (BET) ([0066]) which encompasses the instant claimed range of 2,790 m2/g.
In this case, the examiner found Zn-MOF species in the prior art of Maurer et al., it is used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species including Zn-VNU93 as per applicant claims. 
A product-by-process limitation of recited in claims 1-2 are is noted. It is considered while the product of the reference is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art 
Since the reference of Maurer et al. teach all of the claimed reagents and composition, the physical properties of the resulting Zn-MOF (i.e., pore volume of 0.23 cm3/g, adsorb CO2 39.4 cm3/g, etc.) would inherent as set forth in MPEP 2112.01(II).
As such, the rejection of claim 1 as set forth in the office action above, is proper and stands.
The rejection for the remaining claims, 2 through 10, were either directly or indirectly dependent thereon stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
        
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).